        Case 21-70385          Doc 26 Filed 06/15/21 Entered 06/15/21 11:06:43                     Desc Order
                                    Strike Incorrect Doc-BK Page 1 of 1
Form errfilob
                                    UNITED STATES BANKRUPTCY COURT
                                           Central District of Illinois
                                              226 US Courthouse
                                             600 E Monroe Street
                                             Springfield, IL 62701

                                                     217−492−4551

In Re: Virgil M. Wright, Jr.                                 Case No.: 21−70385
       Debtor
                                                             Chapter: 7

                                 Order Striking Incorrect or Incomplete Document

                                   Go to www.ilcb.uscourts.gov for ECF Procedures




A(n) Second Motion for Relief from Stay and for Abandonment of Real Estate (Doc #25) filed on 06/15/2021 is
incorrect or incomplete.



    Document filed in bankruptcy case and should be filed in adversary case.
    Document filed in wrong case.
    Your multi−part motion requests reliefs that were not selected in ECF. Re−file your multi−part motion and
    correctly select all parts in ECF. Alternatively, limit your Motion to one relief and re−file.
    PDF is:    unreadable       incomplete            missing
    PDF does not match docket entry.
    PDF does not match case.
     Other:
Per the deficiency notice dated 6/14/21, the document should be re−filed as an Amended Motion.


IT IS ORDERED that the above described document is hereby stricken. If the stricken document was filed pursuant
to a statutorily set or court ordered deadline, that deadline is not extended by the entry of this order. The striking of
documents is generally without prejudice. Stricken documents may not be amended but may be refiled. If a filing fee
was required for the stricken document, it will not be refunded and a new filing fee may be required if a corrected
document is filed.


Entered: 6/15/21

                                                                              /S/ Mary P. Gorman
                                                                          United States Bankruptcy Judge


        Go to www.ilcb.uscourts.gov for information regarding this court's mandatory electronic filing policy.
